PD-0526-15
                                                                COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                              Transmitted 10/5/2015 12:00:00 AM
                           CCA NO. PD-0526-15                    Accepted 10/5/2015 7:51:40 AM
                                                                                 ABEL ACOSTA
                 TEXAS COURT OF CRIMINAL APPEALS                                         CLERK


 STATE OF TEXAS                          §
                                         §
 vs.                                     §                         October 5, 2015
                                         §
 VICTOR MANUEL SCHUNIOR, JR.             §

                       NOTICE OF APPEARANCE
TO THE HONORABLE JUDGE OF SAID COURT:

       Now come ROBERTO BALLI and CLAUDIA V. BALLI and enter this

Notice of Appearance as counsel of record for Appellant VICTOR MANUEL

SCHUNIOR, JR.

       ROBERTO BALLI and CLAUDIA V. BALLI hereby request that all

notices of future Court settings, Court activity, or State motions hereby be

addressed to them.

                                   Respectfully submitted,

                                   BALLI LAW OFFICE
                                   P.O. Box 1058
                                   Laredo, Texas 78042-1058
                                   Tel: (956) 712-4999
                                   Fax: (956) 724-5830

                               By: /s/ Roberto Balli
                                  ROBERTO BALLI
                                  SBN: 00795235

                               By: /s/ Claudia V. Balli
                                  CLAUDIA V. BALLI
                                  SBN: 24073773


                                     1